Exhibit 21.1 Name of Company Jurisdiction of Incorporation 1221 Olux, LLC Delaware 6570 Donlon Group, LLP Delaware A & M Products Manufacturing Company Delaware Andover Properties, Inc. Delaware Bees International Corporation Japan Brita Canada Corporation Nova Scotia Brita Canada Holdings Corporation Nova Scotia Brita GP Ontario Brita LP Ontario Brita Manufacturing Company Delaware The Brita Products Company Delaware Brita (Switzerland) S. a. r. l. Switzerland Burt’s Bees, Inc. Delaware Burt's Bees Australia Pty Ltd. Australia Burt’s Bees International Holdings Delaware Burt’s Bees Licensing, LLC Delaware Caltech Industries, Inc. Michigan CBee (Europe) Limited United Kingdom Chesapeake Assurance Limited Hawaii Clorox Africa (Proprietary) Ltd. South Africa Clorox Africa Holdings (Proprietary) Ltd. South Africa Clorox Argentina S.A. Argentina Clorox Australia Pty. Ltd. Australia Clorox (Barbados) Inc. Barbados Clorox Brazil Holdings LLC Delaware Clorox (Cayman Islands) Ltd. Cayman Islands Clorox Chile S.A. Chile Clorox China (Guangzhou) Ltd. Guangzhou, P.R.C. Clorox Commercial Company Delaware The Clorox Company of Canada Ltd. Canada (Federal) Clorox de Centro America, S.A. Costa Rica Clorox de Colombia S.A. Colombia Clorox de Mexico, S.A. de C.V. Mexico Clorox de Panama S.A. Panama Clorox del Ecuador S.A. Ecuaclorox Ecuador Clorox Diamond Production Company Delaware Clorox Dominicana, C. por A. Dominican Republic Clorox Eastern Europe LLC Russia Clorox Eastern Europe Holdings LLC Delaware Clorox (Europe) Financing S.a.r.l. Luxembourg Clorox Germany GmbH Germany Clorox Holdings Pty. Limited Australia Clorox Hong Kong Limited Hong Kong Clorox Hungary Liquidity Management Kft Hungary The Clorox International Company Delaware Clorox International Philippines, Inc. The Philippines Clorox Luxembourg S.a.r.l. Luxembourg Name of Company Jurisdiction of Incorporation Clorox (Malaysia) Sdn. Bhd. Malaysia Clorox Manufacturing Company Delaware Clorox Manufacturing Company of Puerto Rico, Inc. Puerto Rico Clorox Mexicana S. de R.L. de C.V. Mexico Clorox Netherlands B.V. The Netherlands Clorox New Zealand Limited New Zealand The Clorox Outdoor Products Company Delaware Clorox Peru S.A. Peru The Clorox Pet Products Company Texas Clorox Professional Products Company Delaware The Clorox Sales Company Delaware Clorox Services Company Delaware Clorox Servicios Corporativos S. de R.L. de C.V. Mexico Clorox (Switzerland) S.a.r.l. Switzerland Clorox Uruguay S.A. Uruguay The Consumer Learning Center, Inc. Delaware Corporacion Clorox de Venezuela, S.A. Venezuela CLX Realty Co. Delaware Evolution Sociedad S.A. Uruguay Fabricante de Productos Plasticos, S.A. de C.V. Mexico First Brands (Bermuda) Limited Bermuda First Brands Corporation Delaware First Brands do Brasil Ltda. Brazil First Brands Mexicana, S.A. de C.V. Mexico Fully Will Limited Hong Kong Gazoontite, LLC Delaware Glad Manufacturing Company Delaware The Glad Products Company Delaware The Household Cleaning Products Company of Egypt Ltd. Egypt The HV Food Products Company Delaware HV Manufacturing Company Delaware Invermark S.A. Argentina Jingles LLC Delaware Kaflex S.A. Argentina Kingsford Manufacturing Company Delaware The Kingsford Products Company, LLC Delaware Lerwood Holdings Limited British Virgin Islands The Mexco Company Delaware National Cleaning Products Company Limited Saudi Arabia Paulsboro Packaging Inc. New Jersey Petroplus Produtos Automotivos S.A. Brazil Petroplus Sul Comercio Exterior S.A. Brazil Quimica Industrial S. A. Chile Round Ridge Production Company Delaware STP do Brasil Ltda. Brazil United Cleaning Products Manufacturing Company Limited Yemen Yuhan-Clorox Co., Ltd. Korea
